
	
		I
		111th CONGRESS
		1st Session
		H. R. 558
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Roybal-Allard
			 (for herself, Mr. Hinojosa,
			 Mrs. Biggert, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To reauthorize part D of title II of the Elementary and
		  Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Achievement Through Technology and
			 Innovation Act of 2009.
		2.Enhancing Education
			 Through TechnologyPart D of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6751
			 et seq.) is amended to read as follows:
			
				DEnhancing
				Education Through Technology
					2401.Findings,
				purposes, and goals
						(a)FindingsThe
				Congress makes the following findings:
							(1)Learning
				technologies are critical in our schools to meet the goals of the No Child Left
				Behind Act of 2001 of raising student achievement, closing the achievement gap
				and ensuring high quality teaching, and to ensure that our Nation’s students
				are prepared to compete in the 21st Century knowledge-based global
				economy.
							(2)A 2007 Department
				of Education random control study found that students using selected reading
				and math software achieved at least as well as those in the control classrooms
				using other methods and curriculum, students were more likely to engage
				in individual practice and teachers were more likely to facilitate student
				learning rather than lecture, and nearly all teachers indicated that
				they would want to use the technology again. These findings came in only the
				first year of implementation, with less than recommended time using the
				software, and with half of teachers indicating their need for more related
				professional development.
							(3)Increased
				professional development opportunities are needed if teachers are to be highly
				qualified and effective in a 21st century classroom with today’s digital native
				students, including in the use of learning technologies to deliver innovative
				instruction and curriculum and to use data to inform instruction.
							(4)Scientifically
				based research, conducted with Federal funding, demonstrates that systemic
				reform initiatives centered around technology have shown great promise in
				improving teaching and learning, including the following:
								(A)In Utah, Missouri,
				and Maine, the eMINTS program provides schools and teachers with educational
				technology tools, curriculum, and over 200 hours of professional development to
				change how teachers teach and students learn. In classrooms in the same school
				(one with eMINTS and one without), the student achievement of students in the
				eMINTS classroom was repeatedly over 10 percent higher than the control
				classroom.
								(B)In West Virginia,
				students receiving access to on-line foreign language courses performed at
				least as well as those in face-to-face versions of the classes, providing
				comparable high quality instruction for those in rural areas who otherwise
				would not have access to such courses.
								(C)In Michigan’s
				Freedom to Learn technology program, 8th grade math achievement increased from
				31 percent in 2004 to 63 percent in 2005 in one middle school, and science
				achievement increased from 68 percent of students proficient in 2003 to 80
				percent in 2004.
								(D)In Texas, the
				Technology Immersion Pilot, implemented in middle schools, demonstrated that
				discipline referrals went down by over ½ with the changes
				in teaching and learning; while in one school, 6th grade standardized math
				scores increased by 5 percent, 7th grade by 42 percent, and 8th grade by 24
				percent.
								(E)In Iowa, after
				connecting teachers with sustainable professional development and
				technology-based curriculum interventions, student scores increased by 14
				points in 8th grade math, 16 points in 4th grade math, and 13 points in 4th
				grade reading compared with control groups.
								(5)Technology and
				e-learning in our schools are necessary to meet our science, technology,
				engineering and mathematics education needs and provide students with 21st
				century skills, including technology literacy, information literacy,
				communication, problem solving, and the ability for self-directed lifelong
				learning.
							(6)A 2003 Department
				of Commerce report credits United States industry’s investments in information
				technology between 1989–2001 with producing positive and probably lasting
				changes in the Nation’s economic potential, but finds education in the United
				States last in intensity of information technology of 55 industry
				sectors.
							(7)Many schools in
				the United States lack the resources necessary for the 21st century classroom
				and to meet the needs and expectations of today’s digital native students,
				including software, digital content, broadband and other technologies.
							(8)According to the
				Department of Education’s National Educational Technology Trends Study (NETTS
				2007), insufficient or outdated technology presented a substantial barrier to
				technology use for teaching and learning for more than 40 percent of students,
				while lack of support specialists was a barrier to technology use for more than
				50 percent of students.
							(9)Federal leadership
				and investment is needed to serve as a catalyst for State and local education
				initiatives aimed at school innovation and improved student achievement through
				leveraging educational technologies. According to the Department of Education’s
				National Educational Technology Trends Study (NETTS 2007), because funds
				generated locally through bonds or taxes frequently have legal restrictions
				requiring them to be spent on hardware and connectivity purchases only, Federal
				and State funds supporting the use of technology resources fill a critical
				gap.
							(b)PurposesThe
				purposes of this part are the following:
							(1)To ensure that
				through technology every student has access to individualized, rigorous, and
				relevant learning to meet the goals of the No Child Left Behind Act of 2001 and
				to prepare all students and the United States for the 21st century.
							(2)To evaluate, build
				upon and increase the use of research-based and innovative systemic school
				reforms that center on the use of technology and lead to school improvement and
				increase student achievement.
							(3)To increase
				on-going, meaningful professional development around technology that leads to
				changes in teaching and curriculum, and which improves student achievement,
				including but not limited to core curricular subjects, and student technology
				literacy.
							(c)GoalsThe
				goals of this part are the following:
							(1)To improve student
				academic achievement on State academic standards through the use of
				professional development, research-based and innovative systemic school
				reforms, and other technology uses and applications.
							(2)To improve teacher
				professional development to ensure every teacher and administrator is
				technologically literate, including possessing the knowledge and skills to use
				technology across the curriculum, to use technology and curriculum redesign as
				key components of changing teaching and learning and improving student
				achievement, to use technology for data analysis to enable individualized
				instruction, and to use technology to improve student technology
				literacy.
							(3)To ensure that every
				student is technologically literate by graduation, regardless of the student’s
				race, ethnicity, gender, family income, geographic location, or
				disability.
							(4)To improve student
				engagement, opportunity, attendance, graduation rates, and technology access
				through enhanced or redesigned curriculum or instruction.
							(5)To more
				effectively use data to inform instruction, address individualized student
				needs, and support school decision making.
							(6)To improve the
				efficiency and productivity of the classroom and school enterprise toward the
				ultimate purposes of improving student achievement.
							2402.DefinitionIn this part, the term student
				technology literacy means student knowledge and skills in using
				contemporary information, communication and learning technologies in a manner
				necessary for successful life-long learning and citizenship in the
				knowledge-based, digital, and global 21st century, which includes the abilities
				to effectively communicate and collaborate; to analyze and solve problems; to
				access, evaluate, manage and create information and otherwise gain information
				literacy; and to do so in a safe and ethical manner.
					2403.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part, $1,000,000,000 for fiscal year 2010, and such sums as may be necessary
				for each of the 5 succeeding fiscal years.
						(b)Allocation of
				funds between State and local and national initiativesAllocation
				of funds between State and local and national initiatives—the amount of funds
				made available under subsection (a) for a fiscal year shall be allocated so
				that—
							(1)the lesser of 3
				percent or $10,000,000 is made available to carry out subpart 2, including not
				more than $2,000,000 annually to carry out section 2421(a); and
							(2)the remainder of
				funds is made available to carry out subpart 1.
							(c)Limitation
							(1)Of the amount of
				funds made available to a local educational agency under this part for a fiscal
				year, not more than 5 percent may be used by the recipient for administrative
				costs or technical assistance, of which not more than 60 percent may be used by
				the recipient for administrative costs.
							(2)Of the amount of
				funds made available to a State local educational agency under section
				2412(a)(1) for administrative costs and technical assistance, nor more than 60
				percent may be used by the recipient for administrative costs.
							(3)The funds made
				available to carry-out activities under section 2421(a) shall be used solely to
				develop the National Education Technology Plan and not transferred or otherwise
				used for any other purpose.
							1State and local
				grants
						2411.Allotment and
				reallotment
							(a)Reservations and
				allotmentFrom the amount made available to carry out this part
				under section 2403(b)(2) for a fiscal year—
								(1)the Secretary shall
				reserve—
									(A)three-fourths of 1
				percent for the Secretary of the Interior for programs under this subpart for
				schools operated or funded by the Bureau of Indian Affairs; and
									(B)one-half of 1
				percent to provide assistance under this subpart to the outlying areas;
				and
									(2)from the remainder
				of such amount and subject to subsection (b), the Secretary shall make grants
				by allotting to each eligible State educational agency under this subpart an
				amount that bears the same relationship to such remainder for such year as the
				amount received under part A of title I for such year by such State educational
				agency bears to the amount received under such part for such year by all State
				educational agencies.
								(b)Minimum
				allotmentThe amount of any State educational agency’s allotment
				under subsection (a)(2) for any fiscal year may not be less than one-half of 1
				percent of the amount made available for allotments to States under this part
				for such year.
							(c)Reallotment of
				unused fundsIf any State educational agency does not apply for
				an allotment under this subpart for a fiscal year, or does not use its entire
				allotment under this subpart for that fiscal year, the Secretary shall reallot
				the amount of the State educational agency’s allotment, or the unused portion
				of the allotment, to the remaining State educational agencies that use their
				entire allotments under this subpart in accordance with this section.
							(d)State
				educational agency definedIn this section, the term State
				educational agency does not include an agency of an outlying area or the
				Bureau of Indian Affairs.
							2412.Use of
				allotment by State
							(a)In
				generalOf the amount provided to a State educational agency from
				the agency’s allotment under section 2411(a)(2) for a fiscal year—
								(1)the State
				educational agency may use the greater of $100,000 or 5 percent to carry out
				activities under section 2414(a);
								(2)the State
				educational agency may use the greater of $50,000 or 2.5 percent to carry out
				activities under section 2414(b); and
								(3)the State
				educational agency shall distribute the remainder as follows:
									(A)60 percent shall
				be used to award subgrants to local educational agencies for improving teaching
				and learning through technology pursuant to section 2415(c) by allocating to
				each eligible local educational agency that has submitted an application to the
				State educational agency under such section, for the activities described in
				section 2416(b), an amount that bears the same relationship to 50 percent of
				the remainder for such year as the amount received under part A of title I for
				such year by such local educational agency bears to the amount received under
				such part for such year by all local educational agencies within the
				State.
									(B)40 percent shall
				be used to award systemic school reform through technology integration
				subgrants pursuant to section 2416(a), through a State-determined competitive
				process, to eligible local educational agencies that have submitted
				applications to the State educational agency under section 2415(b).
									(b)Sufficient
				amounts
								(1)Special
				ruleIn awarding subgrants under subsection (a)(3)(B), the State
				educational agency shall—
									(A)ensure grants are
				of sufficient size and scope to be effective, consistent with the purposes of
				this part;
									(B)ensure grants are
				of sufficient duration to be effective, consistent with the purposes of this
				part, including by awarding grants that will run for at least 2 years and may
				be renewed for up to a total of five years;
									(C)give preference in
				the awarding of grants to eligible local educational agencies that include
				schools in need of improvement as identified under section 1116, including
				those with high populations of students with limited English proficiency or
				students with disabilities; and
									(D)ensure an equitable
				distribution of assistance under this subpart among urban and rural areas of
				the State, according to the demonstrated need of those local educational
				agencies serving the areas.
									(2)Minimum
				allotmentThe amount of any local educational agency’s allotment
				under subsection (a)(3)(A) for any fiscal year may not be less than
				$3,000.
								(c)Reallotment of
				unused fundsIf any local educational agency does not apply for
				an allotment under this subpart for a fiscal year, or does not use its entire
				allotment under this subpart for that fiscal year, the State shall reallot the
				amount of the local educational agency’s allotment, or the unused portion of
				the allotment, to the remaining local educational agencies that use their
				entire allotments under this subpart in accordance with this section.
							2413.State
				applications
							(a)In
				generalTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				contents described in subsection (b) and such other information as the
				Secretary may reasonably require.
							(b)ContentsEach
				State application submitted under subsection (a) shall include each of the
				following:
								(1)A description of
				how the State will support local grant recipients in meeting, and help improve
				their capacity to meet, the purposes, goals, and requirements of this part,
				including through technical assistance.
								(2)A description of
				the State’s long-term goals and strategies for improving student academic
				achievement, including core curricular areas and technology literacy, through
				the effective use of technology in classrooms and schools throughout the
				State.
								(3)A description of
				the priority areas on which the State will focus its guidance, technical
				assistance, and other local support under this part, as identified by the State
				from among the core content areas, grade levels, and student subgroup
				populations that may be causing the most number of local educational agencies
				in the State to not make adequate yearly progress (as described in section
				1111).
								(4)A description of
				how the State will support local grant recipients in implementing, and help
				improve their capacity to implement, professional development programs pursuant
				to section 2416(b)(1)(A).
								(5)A description of
				how the State will ensure that teachers, paraprofessionals, library and media
				personnel, and administrators in the State are technologically literate.
								(6)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of activities funded
				under this part as required under section 2414(b).
								(7)Identification of
				the State challenging academic content standards and challenging student
				academic achievement standards that the State will use to ensure that each
				student is technology literate by the end of the 8th grade (consistent with the
				definition of student technology literacy in section 2402), and a description
				of how the State will assess student performance in gaining technology
				literacy, except that—
									(A)such assessment shall be used only to track
				student technology literacy and not for purposes of determining adequate yearly
				progress under section 1111; and
									(B)nothing in this
				part shall be construed as requiring a State to develop a separate test to
				measure student technology literacy, as assessment may be embedded in other
				State tests or performance-based assessments portfolios, or made through other
				valid and reliable means.
									(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.
								(9)A description of
				how the State educational agency will, in providing technical and other
				assistance to local educational agencies, give priority to those identified by
				the State in the highest need of assistance, including those with the highest
				percentage or number of students from families with incomes below the poverty
				line, students not achieving at the State proficiency level with student
				populations identified under section 2412(b)(1)(C), or schools identified as in
				need of improvement under section 1116.
								(10)A description of
				how the State educational agency will ensure that each subgrant awarded under
				section 2412(a) is of sufficient size, scope, and duration to be effective as
				required under section 2412(b), and that such subgrants are appropriately
				targeted and equitably distributed as required under section 2412(b) to carry
				out the purposes of this part effectively.
								(11)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State application.
								2414.State
				activities
							(a)In
				generalFrom funds made available under section 2412(a)(1), a
				State educational agency—
								(1)shall—
									(A)identify the State
				challenging academic content standards and challenging student academic
				achievement standards that the State will use to ensure that each student is
				technology literate by the end of the 8th grade (consistent with the definition
				of student technology literacy in section 2402);
									(B)assess at least once by the end of the 8th
				grade student performance in gaining technology literacy consistent with
				subparagraph (A), including through embedding such assessment items in other
				State tests, performance-based assessment portfolios, or through other means,
				except that—
										(i)such assessments
				shall be used only to track student technology literacy and not for purposes of
				determining adequate yearly progress under section 1111; and
										(ii)nothing in this
				part shall be construed as requiring a State to develop a separate test to
				measure student technology literacy;
										(C)provide guidance,
				technical assistance and other support in the priority areas identified by the
				State pursuant to section 2413(b)(3) to local educational agencies receiving
				grants of under $10,000 under section 2412(a)(3)(A), with a priority given to
				those in highest need of assistance pursuant to section 2413(b)(9);
									(D)provide technical
				assistance to local educational agencies (with a priority given to those
				identified by the State as being the most in need of assistance, including
				those with the highest percentage or number of students from families with
				incomes below the poverty line, students not achieving at the State proficiency
				level, with student populations identified under section 2412(b)(1)(C) and
				schools identified as in need of improvement under section 1116) in—
										(i)submitting
				applications for funding under this part;
										(ii)carrying out
				activities authorized under section 2416, including implementation of systemic
				school reforms as described in section 2415(b); and
										(iii)developing local
				educational technology plans and integrating such plans with their plans for
				improving student achievement under sections 1111 and 1112 and, if applicable,
				section 1116; and
										(E)provide guidance, technical assistance, and
				other support to local educational agencies on their plans to update computers
				and servers, including the types of functionalities that elementary and
				secondary schools should seek in purchasing new computers and servers and the
				amount of time that schools should use computers and servers before replacing
				them; and
									(2)may carry out the
				following activities:
									(A)State leadership
				activities and technical assistance that assist recipients of funds under this
				part in achieving the purposes and goals of this part.
									(B)Assisting
				recipients of funds under this part in the development and utilization of
				research-based or innovative strategies for the delivery of specialized or
				rigorous academic courses and curricula through the use of technology,
				including distance learning technologies.
									(C)Assisting
				recipients of funds under this subpart in providing sustained and intensive,
				high-quality professional development pursuant to section 2416(b)(1)(A),
				including through assistance in a review of relevant research.
									(b)EvaluationFrom
				funds made available under section 2412(a)(2), a State educational agency shall
				carry out one or more of the following activities:
								(1)Conducting
				scientifically based or other rigorous research to evaluate the impact of one
				or more programs or activities authorized under this part in meeting the
				purposes and goals of this part.
								(2)Providing
				technical assistance to eligible local educational agencies in carrying out
				evaluation research activities as required under section 2416(a)(1).
								(3)Creating one or
				more evaluation research protocols, designs, performance measurement systems or
				other tools to assist eligible local educational agencies in carrying out
				evaluation activities as required under section 2416(a)(1).
								(4)Collecting and
				disseminating the findings of the evaluation research carried out by eligible
				local educational agencies under section 2416(a)(1).
								2415.Local
				applications
							(a)In
				generalTo be eligible to receive a subgrant from a State
				educational agency under this subpart, a local educational agency, or
				consortium of local educational agencies, shall submit to the State educational
				agency an application containing a new or updated local long-range strategic
				educational technology plan, and such other information as the State
				educational agency may reasonably require, at such time and in such manner as
				the State educational agency may require, which shall include each of the
				following:
								(1)A description of
				how the applicant will align and coordinate its use of funds under this part to
				the district technology plan, to the district plans and activities for
				improving student achievement, including under sections 1111, 1112, and if
				applicable, section 1116, and to funds available from other Federal, State and
				local sources.
								(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant other existing funds.
								(3)A description of plans to regularly replace
				computers and servers that lack the functional capabilities to process new
				online applications and services, including video conferencing, video
				streaming, virtual simulations, and distance learning courses.
								(4)Such other
				information as the State educational agency may reasonably require.
								(b)Competitive
				grants for systemic school reform through technology
				integrationIn addition to components included in subsection (a),
				eligible local educational agencies or consortiums of local educational
				agencies submitting application for a grant under section 2412(a)(3)(B) shall
				submit to the State educational agency an application containing the
				following:
								(1)A description of
				how the applicant will use grant funds to implement systemic school reform,
				which is a comprehensive set of programs, practices, and technologies that
				collectively lead to school or agency change and improvement, including in the
				use of technology, and in improved student achievement and that incorporate all
				of the following elements:
									(A)Reform or redesign
				of curriculum, instruction, assessment, use of data, or other school or
				classroom practices through the use of technology, including to increase
				student learning opportunity, technology literacy, access, and
				engagement.
									(B)Improve educator
				quality, knowledge, and skills through on-going, sustainable, timely, and
				contextual professional development pursuant to section 2416(b)(1)(A).
									(C)Develop student
				technology literacy and other skills necessary for 21st century learning and
				success.
									(D)On-going use of
				formative assessments and other timely data sources and data systems to more
				effectively identify individual student learning needs and guide personalized
				instruction and learning and appropriate interventions that address those
				personalized student learning needs.
									(E)Engagement of
				agency and school leaders, as well as classroom educators.
									(F)Are either
				research-based, innovative, or both, such that research-based systemic reforms
				are based on a review of the best available research evidence, and innovative
				systemic reforms are based on development and use of new reforms, programs,
				practices and technologies.
									(2)An assurance that
				the applicant will use at least 25 percent of funds to implement a program of
				professional development pursuant to section 2416(b)(1)(A).
								(3)A description of
				how the applicant will evaluate the impact of one or more programs or
				activities authorized under this part in meeting one or more of the purposes
				and goals of this part.
								(c)Formula grants for
				improving teaching and learning through technologyIn addition to
				components included in subsection (a), eligible local educational agencies or
				consortiums of local educational agencies that submit an application for a
				grant under section 2412(a)(3)(A) shall submit to the State educational agency
				an application containing the following:
								(1)An assurance that
				the applicant will use at least 40 percent of funds for professional
				development pursuant to section 2416(b)(1)(A) and for technology tools,
				applications, and other resources related specifically to such professional
				development activities.
								(2)A description of
				how the applicant will implement a program of professional development as
				required under paragraph (1).
								(3)A description of
				how the local educational agency will employ technology tools, applications,
				and other resources in professional development and to improve student learning
				and achievement in the areas of priority identified by the local educational
				agency pursuant to paragraph (4).
								(4)A description of
				the priority areas upon which the local educational agency will focus its grant
				funds under this part, such that such priority areas shall be identified from
				among the core content areas, grade levels and student subgroup populations in
				which the most number of students are not proficient.
								(d)Combined
				applicationsAn eligible local educational agency that submits an
				application to the State educational agency for funds awarded under section
				2412(a)(3)(B) may, upon notice to the State educational agency, submit a single
				application that will also be considered by the State educational agency as an
				application for funds awarded under section 2412(a)(3)(A), if the application
				addresses each application requirement.
							(e)Consortium
				applicationsFor any fiscal year, a local educational agency
				applying for financial assistance described in section 2412(a)(3) may apply as
				part of a consortium in which more than one local educational agencies jointly
				submits a grant application under this part.
							2416.Local
				activities
							(a)Competitive
				grants for systemic school reform through technology
				integrationFrom funds made available to a local educational
				agency under section 2412(a)(3)(B), the local educational agency—
								(1)shall use at least
				5 percent of funds to evaluate the impact of one or more programs or activities
				carried out under this grant in meeting one or more of the purposes and goals
				of this part as approved by the State educational agency as part of the local
				application as described under section 2415(b)(4);
								(2)shall use the
				remaining funds to implement a plan for systemic school reform pursuant to
				section 2415(b)(1), including—
									(A)using at least 25
				percent of funds to improve teacher quality and skills through support
				for—
										(i)professional
				development activities described in subsection (b)(1)(A); and
										(ii)the acquisition
				and implementation of technology tools, applications and other resources to be
				employed in the professional development activities described in paragraphs
				(i);
										(B)acquiring and
				effectively implementing technology tools, applications and other resources in
				conjunction with enhancing or redesigning the curriculum or instruction in
				order to—
										(i)increase student
				learning opportunity or access, student engagement in learning, or student
				attendance or graduation rates;
										(ii)improve student
				achievement in one or more of the core academic subject areas; and
										(iii)improve student
				technology literacy; and
										(C)acquiring and
				effectively implementing technology tools, applications, and other resources
				to—
										(i)conduct on-going
				formative assessment and use other timely data sources and data systems to more
				effectively identify individual students learning needs and guide personalized
				instruction, learning and appropriate interventions that address those
				personalized student learning needs;
										(ii)support individualized student learning,
				including through instructional software and digital content that supports the
				learning needs of each student, or through providing access to high-quality
				courses and instructors, including math, science and foreign language courses,
				often not available except through technology and online learning, especially
				in rural and high-poverty schools; and
										(iii)such other
				activities as appropriate consistent with the goals and purposes of
				research-based and innovative systemic school reform, including to increase
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
										(b)Formula grants
				for improving teaching and learning through technologyFrom funds
				made available to a local educational agency under section 2412(a)(3)(A), the
				local educational agency shall carry out activities to improve student
				learning, technology literacy, and achievement in the area of priority
				identified by the State under section 2413(b)(1), including the
				following:
								(1)Use of at least 40
				percent of such funds for professional development to improve teacher quality
				and skills through support for—
									(A)training of
				teachers, paraprofessionals, library and media personnel, and administrators
				that—
										(i)shall include the
				development, acquisition or delivery of—
											(I)training that is
				on-going, sustainable, timely, and directly related to current teaching content
				areas;
											(II)training in
				strategies and pedagogy in the core curriculum areas that involve use of
				technology and curriculum redesign as key components of changing teaching and
				learning and improving student achievement;
											(III)training in the
				use of technology to ensure every educator is technologically literate,
				including possessing the knowledge and skills to use technology across the
				curriculum, to use technology and curriculum redesign as key components of
				innovating teaching and learning and improving student achievement, to use
				technology for data analysis to enable individualized instruction, and to use
				technology to improve student technology literacy; and
											(IV)training that
				includes on-going communication and follow-up with instructors, facilitators,
				and peers; and
											(ii)may
				include—
											(I)use of
				instructional technology specialists, mentors or coaches to work directly with
				teachers, including through the preparing of one or more teachers as technology
				leaders or master teachers who are provided with the means to serve as experts
				and train other teachers in the effective use of technology; and
											(II)use of technology
				such as distance learning and online virtual educator-to-educator peer
				communities as a means for delivering professional development; and
											(B)the acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described in subparagraph
				(A).
									(2)Use of the
				remaining funds to acquire or implement technology tools, applications and
				other resources to improve student learning, technology literacy and
				achievement in the areas of priority identified by the local educational
				agency, including one or more of the following:
									(A)Conducting
				on-going formative assessment and using other timely data sources and data
				systems to more effectively identify individual students learning needs and
				guide personalized instruction, learning and appropriate interventions that
				address those personalized student learning needs.
									(B)Supporting
				individualized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors including math,
				science and foreign language courses.
									(C)Increasing
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
									(D)Enhancing
				accountability, instruction and data-driven decision making through data
				systems that allow for management, analysis and disaggregating of student,
				teacher and school data.
									(E)Such other
				activities as appropriate consistent with the goals and purposes of this
				part.
									(c)Multiple
				grantsLocal educational agencies receiving grant awards under
				section 2412(a)(3)(A) and section 2412(a)(3)(B) may use all such funds for
				activities authorized under subsection (a).
							2National
				activities
						2421.National
				activitiesFrom the amount
				made available to carry out national activities under section 2403(b)(1), the
				Secretary shall carry out the following activities:
							(1)National
				studyThe Secretary shall annually conduct a national study on
				student technology literacy to determine the extent to which students have
				gained technology literacy, as defined in section 2402 by the end of the 8th
				grade. In conducting the study, the Secretary shall—
								(A)consult first with
				experts and stakeholders, including educators and education leaders, education
				technology experts from education and industry, and the business and higher
				education communities seeking high school graduates with these skills;
				and
								(B)employ a random
				stratified sample methodology of student technology literacy performance using
				an existing assessment instrument.
								(2)National
				Education Technology PlanThe Secretary shall update at least
				once every five years the National Education Technology Plan to promote
				understanding and awareness of the role of technology and e-learning in meeting
				the Nation’s education goals and needs.
							(3)Other National
				ActivitiesFrom the remaining funds, the Secretary shall carry
				out one or more of the following activities:
								(A)Supporting efforts
				to increase student technology literacy as defined in section 2402.
								(B)Supporting and
				disseminating research to examine and identify the conditions and practices
				that support the effective use of technology in education to improve teaching,
				learning, teacher quality, student achievement, student technology literacy,
				and the efficiency and productivity of the education enterprise.
								(C)Supporting efforts
				to increase the capacity of State and local education officials to budget for
				technology acquisition and implementation, including taking into account the
				long-term costs, how technology investments could increase effectiveness and
				efficiencies that ultimately save other educational costs or provide improved
				outcomes, and how spending for technology in education should be considered in
				a comprehensive cost-benefit analysis and not simply as a supplemental
				expense.
								(D)Supporting staff
				at the Department of Education and other Federal agencies in their
				understanding of education technology, its role in Federal education programs,
				and how Federal grantees can be supported in integrating education technologies
				into their programs as appropriate.
								(E)Convening
				stakeholders in an effort to outline and support a national research and
				development agenda aimed at supporting public-private partnerships to leverage
				evolving technologies to meet evolving educational needs.
								(F)Convening
				practitioners and leaders from local and State education, business and
				industry, higher education, and other stakeholder communities to carry out the
				activities described in this paragraph, including convening an annual forum on
				classroom technology best practices, and to otherwise address challenges and
				opportunities in the use of technology to improve teaching, learning, teacher
				quality, student achievement, student technology literacy, the efficiency and
				productivity of the education enterprise and to otherwise support school
				innovation and the Nation’s
				competitiveness.
								.
		
